IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs August 5, 2003

                     DWAN L. CRISP v. STATE OF TENNESSEE

                   Direct Appeal from the Circuit Court for Obion County
                          No. 2-224   William B. Acree, Jr., Judge



                   No. W2002-01661-CCA-R3-PC - Filed December 9, 2003


The petitioner, Dwan L. Crisp, pled guilty in the Obion County Circuit Court to one count of rape
and was sentenced to eight years incarceration in the Tennessee Department of Correction.
Subsequently, the petitioner filed for testing of human biological evidence under the Post-Conviction
DNA Analysis Act of 2001. The post-conviction court denied the petition and the petitioner timely
appealed. Upon review of the record and the parties’ briefs, we affirm the judgment of the post-
conviction court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

NORMA MCGEE OGLE , J., delivered the opinion of the court, in which THOMAS T. WOODALL and
ROBERT W. WEDEMEYER , JJ., joined.

Dwan L. Crisp, Henning, Tennessee, Pro se.

Paul G. Summers, Attorney General and Reporter; J. Ross Dyer, Assistant Attorney General; and
Thomas A. Thomas, District Attorney General, for the appellee, State of Tennessee.

                                             OPINION

                                      I. Factual Background

       On April 10, 2001, the petitioner entered a best interest guilty plea to a charge of rape and
received an eight-year sentence. After the conviction, the petitioner filed for post-conviction relief,
which petition was dismissed because it had been filed outside the statute of limitations. On August
16, 2000, this court affirmed pursuant to Rule 20 of the Rules of the Court of Criminal Appeals the
post-conviction court’s denial of post-conviction relief.
        Subsequently, the petitioner filed under the Post-Conviction DNA Analysis Act of 2001 to
compel the testing of human biological evidence which had been collected by the State prior to trial.1
The District Attorney General responded to the petition, stating that “[a] rape kit and blood and
saliva specimens from the Petitioner and his co-defendant were sent to the TBI Lab for examination.
No DNA analys[es] were performed [on] any of these specimens, and they were destroyed in the
ordinary course of business.” Thereafter, the post-conviction court dismissed the petition, noting
that “[u]nder these circumstances, it is impossible for a DNA analysis to be conducted.” The
petitioner timely appealed this ruling.

                                               II. Analysis

        The Post-Conviction DNA Analysis Act of 2001 provides that

                a person convicted of and sentenced for the commission of . . . rape
                . . . may at any time, file a petition requesting the forensic DNA
                analysis of any evidence that is in the possession or control of the
                prosecution, law enforcement, laboratory, or court, and that is related
                to the investigation or prosecution that resulted in the judgment of
                conviction and that may contain biological evidence.

Tenn. Code Ann. § 40-30-403 (Supp. 2001). Prior to ordering DNA analysis of biological evidence,
the post-conviction court must find the presence of all of the following criteria:

                (1) A reasonable probability exists that the petitioner would not have
                been prosecuted or convicted if exculpatory results had been obtained
                through DNA analysis;


                (2) The evidence is still in existence and in such a condition that
                DNA analysis may be conducted;


                (3) The evidence was never previously subjected to DNA analysis or
                was not subjected to the analysis that is now requested which could
                resolve an issue not resolved by previous analysis; and


                 (4) The application for analysis is made for the purpose of
                 demonstrating innocence and not to unreasonably delay the execution
                 of sentence or administration of justice.


        1
           See Tenn. Code Ann. § 40-30-401 et seq. (Supp. 2001 ). The Post-Conviction DNA Analysis Act of 2001
has recently been recodified at Tennessee Code Annotated sections 40-30-301 et seq. (2003).

                                                     -2-
Tenn. Code Ann. § 40-30-404 (Supp. 2001).

        This court has recently noted, “If the state contests the presence of any qualifying criteria and
it is apparent that each prerequisite cannot be established, the [post-conviction] court has the
authority to dismiss the petition.” William D. Buford v. State, No. M2002-02180-CCA-R3-PC,
2003 WL 1937110, at *6 (Tenn. Crim. App. at Nashville, Apr. 24, 2003), perm. to appeal denied,
(Tenn. 2003). In sum, “[t]he failure to meet any of the qualifying criteria is, of course, fatal to the
action.” Id.

        In the instant case, the post-conviction court determined that the evidence the petitioner
sought to have tested had been destroyed in the normal course of business prior to the filing of the
petition requesting testing. Thus, the petitioner failed to satisfy one of the necessary prerequisites.
Moreover, we note that the petitioner’s conviction occurred prior to the August 1, 2001, inception
of the Post-Conviction DNA Analysis Act of 2001. Accordingly, we conclude that the post-
conviction court did not err in denying the petitioner’s request for testing under the Post-Conviction
DNA Analysis Act of 2001. See Clinton Wayne Lynch v. State, No. M2002-02801-CCA-R3-PC,
2003 WL 21349919, at *1 (Tenn. Crim. App. at Nashville, June 10, 2003).

                                           III. Conclusion

        Based upon the foregoing, we affirm the judgment of the post-conviction court.


                                                        ___________________________________
                                                        NORMA McGEE OGLE, JUDGE




                                                  -3-